 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRICE SIMMS HOLDINGS, LLC, et al.,                 No. 2:18-cv-1851-WBS-KJN
12                        Plaintiffs,
13           v.                                          ORDER GRANTING IN PART
                                                         DEFENDANT’S MOTION TO COMPEL
14    CANDLE3, LLC., et al.,                             DISCOVERY OF DAMAGES
                                                         COMPUTATIONS AND
15                        Defendants.                    DENYING PARTIES’ REQUEST FOR FEES
16

17

18          On August 22, 2019, the court entertained oral argument regarding Defendants’ motion to

19   compel discovery responses regarding Plaintiffs’ damages calculation in their initial disclosures.

20   (ECF No. 81.) At the hearing, attorney Sanjeet Ganjam appeared on behalf of Plaintiffs, and

21   attorneys George Wolff and Michael Squeri appeared on behalf of Defendants.

22          After carefully considering the written briefing, the oral argument, and the applicable law,

23   and for the reasons stated and agreed to by the parties on the record at the hearing, IT IS

24   HEREBY ORDERED that:

25          1. Defendants’ motion to compel discovery responses (ECF No. 81) is GRANTED IN

26                PART;

27          2. As guided by the Court, the parties shall meet and confer to outline terms for a 60–day

28                stay of discovery so that Plaintiffs can generate and disclose an expert report on the
                                                         1
 1               damages calculation––which should include a division of the damages amounts by

 2               location;

 3          3. Plaintiffs shall file a stipulation with the undersigned detailing the agreed–upon terms,

 4               and shall request any modification of the pretrial schedule alongside this stipulation

 5               (see ECF No. 58 at p. 5, ordering “any requests to modify the dates or terms of

 6               [WBS’] Scheduling Order [to] be heard and decided by the assigned Magistrate

 7               Judge.”);

 8          4. The stipulation shall also inform the Court as to the status of Candle3’s retrieval of

 9               certain materials from Plaintiffs’ properties;

10          5. Should the parties require additional guidance from the Court, they may contact the

11               courtroom deputy to request an informal telephonic conference, as outlined on this

12               Chamber’s webpage: http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-

13               judges/5046/; and

14          6. The parties’ requests for sanctions under Rule 37 are denied.

15   Dated: August 26, 2019

16

17

18

19
     pric.1851
20
21

22

23

24

25

26
27

28
                                                        2
